DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 09/08/2020. Claims 1-12 are pending in this application. Claims 4, 6-7 and 9-12 have been amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an evaporating unit” in claim 1 has been interpreted as “an evaporator”.
The limitation “a heater unit” in claim 1 has been interpreted as “a heater”.
The limitation “a restrictor mechanism” in claim 1 has been interpreted as “a fixed restrictor” or “a variable restrictor”.
The limitation “an electrical restrictor mechanism” in claim 3 has been interpreted as “a fixed electrical restrictor” or “a variable electrical restrictor”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (6,035,653).
Regarding claim 1, Itoh discloses an air-conditioning device mounted on a vehicle comprising: 
a compressor (21) configured to compress a refrigerant (see figure 1); 
an outside heat exchanger (22) configured to perform heat exchange between the refrigerant and outside air (see figure 1); 
an evaporating unit (11) configured to evaporate the refrigerant by causing the refrigerant to absorb heat of air to be lead to a vehicle cabin of the vehicle (see figure 1); 
a heater unit (12) configured to heat the air to be lead to the vehicle cabin using heat of the refrigerant compressed by the compressor (21; see figure 1); 
a liquid receiver (25) arranged at a downstream side of the outside heat exchanger (22), the liquid receiver (25) being configured to separate the refrigerant lead from the outside heat exchanger (22) into a liquid-phase refrigerant and a gaseous-phase refrigerant and to store the liquid-phase refrigerant (see figure 1); 
a restrictor mechanism (24) provided between the heater unit (12) and the outside heat exchanger (22), the restrictor mechanism (24) being configured to decompress and expand the refrigerant (Col. 4, lines 33-38; see figure 1); and 
an expansion valve (23) provided between the outside heat exchanger (22) and the evaporating unit (11), the expansion valve (23) being configured to decompress and expand the refrigerant that has passed through the outside heat exchanger (22; see figure), wherein 

Regarding claim 2, Itoh discloses the air conditioning device further comprising: 
a flow path switching valve (26) configured to switch a flow path of the refrigerant so as to bypass the restrictor mechanism (24; Col. 4, lines 33-38), wherein 
in the first operation mode (dehumidifying operation control A; see step S160 of figure 4), the flow path switching valve is switched (the valve 26 is closed) so that the refrigerant passes through the restrictor mechanism (24), and 
in the second operation mode (dehumidifying operation control B; see step S180 of figure 4), the flow path switching valve (26) is switched (the valve is opened) so that the refrigerant bypasses the restrictor mechanism (24; Col. 6 line 61 to Col. 8 line 33; see figures 1 and 4).
Regarding claim 3, Itoh discloses the restrictor mechanism (24) is an electrical restrictor mechanism (24) capable of adjusting an opening degree thereof (Col. 4, lines 33-38; see figure 1), 

in the second operation mode (dehumidifying operation control B; see step S180 of figure 4), the electrical restrictor mechanism (24) is adjusted so as not to restrict the flow of the refrigerant (Col. 6 line 61 to Col. 8 line 33; see figures 1 and 4).
Regarding claim 4, Itoh discloses when a temperature of the evaporating unit (11) becomes higher than a set temperature (3 --oC) in the first operation mode (dehumidifying operation control A; see step S160 of figure 4), the operation mode is switched to the second operation mode (Col. 6 line 61 to Col. 8 line 33; see step S170 of figure 4).
Regarding claim 6, Itoh discloses when a state in which the temperature of the evaporating unit (11) is higher than the set temperature (3 --oC) continues for a set time period or more (the dehumidification control previously step implies the existence of the set time or more; see step S155 of figure 4) in the first operation mode (dehumidifying operation control A; see step S160 of figure 4), the operation mode is switched to the second operation mode (Col. 6 line 61 to Col. 8 line 33; see step S170 of figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Iritani et al. (6,293,123).
Regarding claim 5, Itoh discloses when the temperature detected becomes higher than the set temperature (3 --oC) in the first operation mode (dehumidifying operation control A; see step S160 of figure 4), the operation mode is switched to the second operation mode (Col. 6 line 61 to Col. 8 line 33; see step S170 of figure 4).
However, Itoh fails to disclose the air conditioning device further comprising: an evaporating unit temperature detector configured to detect the temperature of the evaporating unit.
Iritani teaches an air conditioning device comprises an evaporating unit temperature detector (41d) configured to detect the temperature of the evaporating unit (11; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the device of Itoh to incorporate an evaporating unit temperature detector as taught by Iritani in order to provide direct detected evaporator temperature to better model the dehumidification control. 

Claims 1, 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura et al. (2019/0128575) in view of Itoh.
Regarding claim 1, Sugimura discloses an air-conditioning device mounted on a vehicle comprising: 

an outside heat exchanger (3) configured to perform heat exchange between the refrigerant and outside air (see figure 3); 
an evaporating unit (714) configured to evaporate the refrigerant by causing the refrigerant to absorb heat of air to be lead to a vehicle cabin (731) of the vehicle (see figure 3); 
a heater unit (712) configured to heat the air to be lead to the vehicle cabin using heat of the refrigerant compressed by the compressor (711; see figure 3); 
a liquid receiver (5) arranged at a downstream side of the outside heat exchanger (3), the liquid receiver (5) being configured to separate the refrigerant lead from the outside heat exchanger (3) into a liquid-phase refrigerant and a gaseous-phase refrigerant and to store the liquid-phase refrigerant (see figure 3); 
a restrictor mechanism (60) provided between the heater unit (712) and the outside heat exchanger (3), the restrictor mechanism (60) being configured to decompress and expand the refrigerant (see figure 3); and 
an expansion valve (607a) provided between the outside heat exchanger (3) and the evaporating unit (714), the expansion valve (607a) being configured to decompress and expand the refrigerant that has passed through the outside heat exchanger (3; see figure 3).
However, Sugimura fails to disclose wherein when there is a dehumidification request, an operation mode is temporarily switched from a first operation mode which evaporates the refrigerant by the evaporating unit and radiates heat by the heater unit in a state in which the restrictor mechanism restricts a flow of the refrigerant, to a second 
Itoh teaches an air conditioning device comprising when there is a dehumidification request (dehumidifying operation mode “H – C”; see step S150 of figure 4), an operation mode is temporarily switched from a first operation mode (dehumidifying operation control A; see step S160 of figure 4) which evaporates the refrigerant by the evaporating unit (11) and radiates heat by the heater unit (12) in a state in which the restrictor mechanism (24) restricts a flow of the refrigerant (the arrow indicated by letter in figure 1 shows the valve 24 restricts the refrigerant from passing therethrough), to a second operation mode (dehumidification operation mode control B; see step S180 of figure 4) which evaporates the refrigerant by the evaporating unit (11) while promoting a storage of the liquid-phase refrigerant in the liquid receiver (25; see figure 1 and 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the device of Sugimura to incorporate the claimed dehumidification mode request as taught by Itoh in order to dehumidify air in the vehicle cabin.
Regarding claim 7, Sugimura discloses the air-conditioning device further comprising: 
an auxiliary heater unit (80) configured to assist the heating of the air to be lead to the vehicle cabin (see figure 3), wherein in the second operation mode (the dehumidifying mode), the auxiliary heater unit (80) heats air that has passed through 
Regarding claim 8, Sugimura discloses the auxiliary heater unit (80) is at least one of an air heater (80) configured to directly heat the air to be lead to the vehicle cabin (see figure 3), a hot water heater configured to heat hot water for heating the air to be lead to the vehicle cabin, and a hot water heat exchanger configured to heat the air to be lead to the vehicle cabin using exhaust heat of an internal combustion engine (82) of the vehicle (see figure 3; noted that alternative limitation; the air heater limitation has been addressed).
Regarding claim 9, Sugimura as modified discloses when there is the dehumidification request at a time of starting the air-conditioning device, an operation starts in the second operation mode (dehumidification operation mode control B; see step S180 of figure 4; the modified device of Sugimura is capable of performing the dehumidifying mode at the start of the device).
Regarding claim 10, Sugimura discloses the expansion valve (713) is a thermostatic expansion valve configured to adjust an opening degree depending on a temperature of the refrigerant that has passed through the evaporating unit (paragraph [0065]).
Regarding claim 12, Sugimura discloses in the first operation mode (dehumidifying operation control A; see step S160 of figure 4 of Itoh): 
the heater unit (712) performs heat exchange between a high-pressure refrigerant discharged from the compressor (711) and the air to be lead to the vehicle cabin (see figure 3), 

the refrigerant, the pressure of which is made intermediate by being decompressed and expanded by the restrictor mechanism (601), flows into the outside heat exchanger (3; see figure 3), 
the liquid receiver (5) separates the refrigerant lead from the outside heat exchanger (3) into the gas-phase refrigerant and the liquid-phase refrigerant (see figure 3), 
the expansion valve (713) decompresses and expands the liquid-phase refrigerant lead from the liquid receiver (5; see figure 3), 
the evaporating unit (714) evaporates the refrigerant by heat exchange between the refrigerant, the pressure of which is made low by being decompressed and expanded by the expansion valve (713; see figure 3), and the air to be lead to the vehicle cabin, and 
the gaseous-phase refrigerant is lead to the compressor (711; see figure 3), 
whereas in the second operation mode (dehumidification operation mode control B; see step S180 of figure 4 of Itoh): 
the high-pressure refrigerant discharged from the compressor (711) passes through the heater unit (712), 
the high-pressure refrigerant passed through the heater unit flows into the outside heat exchanger (3), 

the expansion valve (713) decompresses and expands the liquid-phase refrigerant lead from the liquid receiver (5; see figure 3), 
the evaporating unit (714) evaporates the refrigerant by heat exchange between the refrigerant, the pressure of which is made low by being decompressed and expanded by the expansion valve (713) and the air to be lead to the vehicle cabin (see figure 3), and 
the gas-phase refrigerant is lead to the compressor (711; see figure 3).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimura in view of Itoh as applied to claim 1 above and further in view of Miyakoshi et al. (2016/0257179).
Regarding claim 11, Sugimura fails to disclose the air conditioning device further comprising: an internal heat exchanger configured to perform heat exchange between an upstream refrigerant and a downstream refrigerant of the evaporating unit.
Miyakoshi teaches an air conditioning device comprising an internal heat exchanger (24) configured to perform heat exchange between an upstream refrigerant and a downstream refrigerant of the evaporating unit (14; see figure 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the device of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,267,315. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the U.S. Patent No. 11,267,315 discloses an air-conditioning device mounted on a vehicle comprising: a compressor configured to compress a refrigerant; an outside heat exchanger configured to perform heat exchange between the refrigerant and outside air; an evaporating unit configured to evaporate the refrigerant by causing the refrigerant to absorb heat of air to be lead to a vehicle cabin of the vehicle; a heater unit configured to heat the air to be lead to the vehicle cabin using heat of the refrigerant compressed by the compressor; a liquid receiver arranged at a downstream side of the outside heat exchanger, the liquid receiver being configured to separate the refrigerant lead from the outside heat exchanger into a liquid-phase refrigerant and a gaseous-phase refrigerant and to store the liquid-phase .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763